COLLINS, J.
1. This case was argued at the April, 1894, term,, when but four members of0 the court were in attendance. While it was under consideration we learned that the principal, and, as we regard it, the important, question involved, namely, the constitutionality of the log-lien law of 1876, was to he presented at the present term in the case of Brown v. Markham, infra, page 233, 62 N. W. 123. Preferring to consider the question with a full bench, the decision of this cause was postponed. In the Brown Case (opinion filed with this), we hold the law valid in so far as it protects and continues the lien of the laborer, if he have one, and that disposes of the principal contention here.
2. The action to enforce the lien was brought in Hennepin county,, in the Fourth judicial district, and the surveyor general’s office, in which the mark upon the logs was properly recorded, was in Hennepin county. The writ of attachment was directed to the sheriff' of Aitkin county, which county is in another judicial district. The logs were actually in Aitkin county when constructive seizure was-made by the sheriff of that county, and he made the return to the writ, and caused to be filed the required certified copies in the office-of the surveyor general. There is nothing in counsel’s contention that the writ should have been directed to, served, and returned by the sheriff of one of the counties in the Fourth judicial district. Section 3 of the log-lien law (G. S. 1894, § 2453) is somewhat awkwardly worded, but it is incapable of so technical a construction as-that demanded by counsel. And, if this were not true, the stipulation of facts disposes of the point. As to the sixth assignment of error, we need but to say that it is without merit.
Judgment affirmed.